Citation Nr: 1231532	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-29 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension secondary to the service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2007, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  In August 2010, the Board remanded the appeal for additional development.

Initially, the Board notes that the Veteran has always limited his claim of service connection for hypertension to the theory of secondary service connection.  Therefore, the Board has characterized the issue on appeal as it appears on the first page of this decision and the below adjudication to the theory of secondary service connection.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


FINDING OF FACT

The most competent and credible evidence of record does not show that the Veteran's hypertension was caused or aggravated by his service connected type 2 diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not caused or aggravated by an already service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in August 2005.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  The Veteran, however, was provided with such notice in August 2006.  

To the extent that the August 2006 notice came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 

Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Jacksonville VA Medical Center in substantial compliance with the August 2010 Board remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, the Board notes that while the August 2010 Board remand also directed the RO/AMC to obtain and associate with the claims file outstanding private treatment records, the post-remand record does not include these records.  Nonetheless, the Board finds that there has been substantial compliance with the August 2010 Board remand instructions and VA adjudication of this appeal may go ahead without these records because the post-remand record also shows that the Veteran failed to provide the RO/AMC with an authorization to request these records despite being asked to do so in August 2010.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.")

In accordance with the August 2010 Board remand, VA obtained medical opinions in September 2010 and August 2011 which substantially complied with the Board's remand directions regarding obtaining opinions as to whether the Veteran's hypertension was caused or aggravated by his service connected type 2 diabetes mellitus.  See Stegall, supra; D'Aries, supra; Dyment, supra.  The Board finds these VA examinations substantially complied with the Board's remand directions because after a review of the record on appeal and/or a comprehensive examination of the claimant the examiners provided the requested opinions which opinions were supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as cardiovascular renal disease including hypertension, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


FACTS

The Veteran has appealed the denial of service connection for hypertension.  He claims his disability is secondary to his service-connected diabetes mellitus.

At the December 2005 VA examination, the examiner related that the Veteran had diabetes mellitus type 2 and hypertension as well as a significant history of tobacco smoking product use.  On review of the laboratory data collected in November 2005, the examiner stated that there was no evidence of microalbuminuria and no evidence of proteinuria.  In the absence of microalbuminuria, the examiner opined, that it would be only speculation for him to report that the Veteran's hypertension was due to the service connected diabetes mellitus.  Although the medical records report a history of diabetes mellitus type 2 since 1999, he stated that no medical records report the onset of hypertension.  The Veteran's age, gender, and continued tobacco product use in addition to his weight are all factors that contribute to hypertension.  He opined that the Veteran's hypertension was more likely than not idiopathic or essential.  He further stated that there was no objective medical data that allowed him to relate the Veteran's hypertension to his diabetes mellitus type 2 without resorting to mere speculation.

In a March 2006 treatment record, hypertension diagnosed in 1995 was recorded.  

In the March 2007 VA examination, it was stated that the Veteran was diagnosed with hypertension around the same time of his diagnosis of diabetes.  The Veteran's most recent urinalysis, however, showed negative proteinuria and microalbuminuria according to the examiner.  

At the September 2010 VA examination, the Veteran reported that he could not remember the exact date of onset of his hypertension and/or diabetes mellitus type 2.  He believed that they were diagnosed approximately the same time and that he started receiving treatment for them at the same time when he started treatment with VA.  The examiner stated that no private records predated 2005.  Essential hypertension was diagnosed.  

The September 2010 VA examiner thereafter opined that hypertension was not caused by or a result of the Veteran's diabetes mellitus.  The examiner reached this conclusion because the Veteran reported that he was diagnosed with diabetes and hypertension approximately the same time.  The examiner also stated that the Veteran did not have microalbuminuria as of July 2010 and no proteinuria on a urinalysis of the same date.  Therefore, the examiner found that there was no evidence that the Veteran's hypertension was the result of his diabetes.  The Veteran's hypertension according to the examiner was most likely idiopathic or essential hypertension.  

At the August 2011 VA examination, it was related that the service treatment records failed to diagnosis hypertension and/or diabetes mellitus type 2, and that there were no private records to review prior to July 2005.  The examiner opined that hypertension was not due to or aggravated by the service connected diabetes mellitus type 2.  He stated that as far as can be objectively known hypertension and diabetes mellitus started at the same time, i.e. hypertension did not onset after diabetes mellitus and thus is not caused by diabetes mellitus type 2.  Furthermore, the examiner opined that there was no objective evidence that the Veteran's diabetes has aggravated his hypertension.  He stated that the Veteran has had excellent control of his diabetes mellitus except in the Spring of 2008 and that his blood pressure reading have been quite consistent from 2005 until present.  There was no objective evidence, he stated, that diabetes has had any effect on the Veteran's blood pressure readings.  

In October 2011, Dr. I related that the Veteran had comorbidities of hypertension and diabetes.  Dr. S related in October 2011 that the Veteran has been his patient since 2008 and that he was treated for hypertension.  

ANALYSIS

As noted above, the Veteran has limited his appeal of the denial of his claim of service connection for hypertension to the theory of secondary service connection.  Therefore, the current decision will not consider entitlement to service connection of a direct or a presumptive basis.  See Hamilton, supra; Also see 38 C.F.R. §§ 3.303, 3.307, 3.309.

Regarding secondary service connection for hypertension, although the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus the Board finds that the more competent and probative evidence establishes otherwise.  

As to the Veteran's claim that his service connected type 2 diabetes mellitus directly causing his hypertension, the Veteran was examined by VA medical professionals in September 2010 and August 2011 for the purpose of obtaining opinions regarding this relationship and both examiners opined that his service-connected type 2 diabetes mellitus did not cause his hypertension.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In this regard, the September 2010 VA examiner concluded that the Veteran's hypertension was most likely idiopathic or essential hypertension rather than related to his service-connected diabetes mellitus.  It was found that urinalysis showed negative proteinuria and microalbuminuria and that there was no evidence that the Veteran's hypertension was the result of his diabetes.  Similarly, the August 2011 VA examiner stated that as far as can be objectively known hypertension and diabetes mellitus started at the same time, i.e. hypertension did not onset after diabetes mellitus and thus is not caused by his diabetes mellitus.  

As to the Veteran's claim that his service connected type 2 diabetes mellitus aggravated his hypertension, the August 2011 VA examiner opined that hypertension was not aggravated by the service connected diabetes mellitus type 2 because he could find no objective evidence that diabetes has had any effect on the Veteran's blood pressure readings.  This opinion is also not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's statements regarding the etiology of his hypertension, the Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's hypertension is caused or aggravated by his service-connected type 2 diabetes mellitus, such evidence is not probative because such matters are only within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on this medical matter.   Furthermore, the Board finds more competent and credible the expert opinions provided by the September 2010 and August 2011 VA examiners that these lay claims.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In summary, the evidence deemed most probative by the Board establishes that, although the Veteran has hypertension, his current disability is not caused or aggravated by a service-connected disability.  Therefore, the claim of secondary service connection for hypertension is denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence 

is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.


ORDER

Service connection for hypertension secondary to service-connected type 2 diabetes mellitus is denied. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


